Citation Nr: 0533862	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted entitlement to service 
connection for hypertension and assigned a 10 percent rating 
thereto, effective March 3, 1994.  The Board considered this 
appeal in January 2004, and increased the initial rating to 
20 percent, effective March 3, 1994; the Board also denied 
entitlement to assignment of an effective date earlier than 
March 3, 1994, for the grant of entitlement to service 
connection for hypertension.

The veteran appealed the Board's January 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in August 2005, the Court vacated only that portion of 
the Board's decision that denied a rating higher than 20 
percent after March 3, 1994, for hypertension.  The Court 
remanded only that issue for additional development of the 
medical record and for consideration of entitlement to a 
higher rating on an extra-schedular basis.  As such, this 
matter is properly before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran underwent a VA examination 
in June 2003 to determine the nature and severity of his 
hypertension.  Unfortunately, the examiner did not have 
access to the veteran's claims folder at the time of the 
examination.  The Court specifically found in its August 2005 
Memorandum Decision that the examination report was 
inadequate because the examiner was unable to consider the 
veteran's medical history when determining his disability.  
Accordingly, the Court ordered that the veteran be afforded 
another examination to ensure that his hypertension is rated 
appropriately in relation to the history of his disability.  
As such, this matter must be remanded so that another 
examination may be conducted.

The Board fully acknowledges the veteran's arguments 
submitted in August and November 2005, clearly asserting his 
desire to have his claim decided without remanding it to the 
RO.  It is unfortunate that the veteran believes that this 
Board, the Court and all of VA are conspiring to delay the 
award of benefits due him.  The Board points out, however, 
that the veteran's representative requested a remand of this 
appeal in its December 2005 Written Brief Presentation and it 
appears to be in the veteran's best interest to have another 
medical professional review his medical records in an effort 
to assign the most appropriate rating for his service-
connected disability.  Furthermore, the Court has held that a 
remand by it confers on a veteran, as a matter of law, the 
right to compliance with the remand orders and where the 
remand orders are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Therefore, this matter is remanded for the following action:

1.  Obtain all current treatment records 
for hypertension and associate them with 
the claims folder.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his hypertension.  The 
examiner must review the pertinent 
medical evidence contained in the 
veteran's folder and comment on such, 
including commenting on any and all 
hospitalizations for hypertension.  All 
appropriate clinical testing should be 
performed and the examiner should state 
what functional limitations, if any, the 
veteran experiences as a result of his 
hypertension; the examiner should also 
comment on whether the veteran's 
hypertension impacts his employability.  
All opinions rendered must be supported 
by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically consider whether a higher 
rating may be assigned on an extra-
schedular basis and refer the claim for 
evaluation pursuant to 38 C.F.R. § 3.321 
if there are found to be exceptional 
circumstances that render schedular 
evaluation inadequate.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


